DISSENTING OPINION.
I am unable to concur in the affirmance of this case for the reason that, in my judgment, the evidence does not prove the offense of transporting intoxicating liquor. The single fact upon which the conviction rests is that the appellant had in his possession a quart bottle containing some whisky. It is lawful to possess whisky unless it be for the purpose of sale, and the law implies no inference of an unlawful possession where the quantity is not more than a quart.
The views of the writer are expressed in more detail in the dissenting opinion in the case of Gandy v. State, No. 7579, to which reference is made.